Citation Nr: 0104138	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-22 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to a compensable rating for neuralgia involving 
the lower abdominal wall.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from March 1982 to 
October 1997, at which time she was retired early from 
military service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) North Little Rock, Arkansas, Regional Office 
(RO).  

The appellant was granted service connection for major 
depression with panic disorder by a September 1998 rating 
decision that assigned a 50 percent rating from November 1, 
1997.  An April 1999 rating decision assigned a temporary 
total rating (100 percent) from September 10, 1998, through 
October 31, 1998, due to hospitalization in September 1998 
for treatment of her psychiatric disorder.  Subsequently, an 
October 1999 rating decision granted a total disability 
rating from November 1, 1997, to September 9, 1998, and a 100 
percent schedular rating for the major depression from 
November 1, 1998.  The Board notes, therefore, that, as a 
result of individual unemployability, hospitalization, and a 
schedular rating, the appellant has been in receipt of a 100 
percent rating since the first day of the month following her 
retirement from service.  


FINDING OF FACT

The appellant's neuralgia involving the lower abdominal area 
is manifested by intermittent abdominal pain that causes mild 
disability.  


CONCLUSION OF LAW

A 20 percent rating for neuralgia involving the lower 
abdominal wall is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 8513, 8713 (2000).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that her neuralgia involving the lower 
abdominal wall is more severely disabling than currently 
evaluated, thereby warranting a compensable rating.  She 
claims that following the development of lower abdominal 
pains in service in the area of a cesarean section (C-
Section) performed two years before she underwent exploratory 
surgery that resulted in post surgical damage to her lower 
abdominal wall, which has caused constant pain in the lower 
abdomen ever since.  

Service medical records show that a C-Section was performed 
in August 1988, and that in March 1990 the appellant 
complained of lower abdominal pain.  She subsequently 
underwent exploratory surgery at the C-Section scar in June 
1990 that revealed dense scar tissue (adhesions) in the 
central portion of the C-Section incision, which was scraped 
off.  

At a February 1998 VA neurological examination, the appellant 
complained of some loss of sensation in the lower abdominal 
wall region since exploratory gynecological surgery in 
service.  She denied any pain down either leg.  Sensory 
testing revealed slightly diminished pinprick sensation over 
the abdominal wall area at the scar site.  The diagnosis was 
some numbness over the lower abdominal wall following 
gynecological surgery, causing some neuralgia symptoms but no 
significant extremity nerve damage.  

Physical examination during a period of VA hospitalization in 
September 1998 revealed that the abdomen was soft and 
nontender, without bruits or palpable hepatosplenomegaly.  

Service connection was granted for neuralgia involving the 
lower abdominal wall by the September 1998 rating decision, 
which assigned a noncompensable rating under Diagnostic Code 
8713 from November 1, 1997.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  

Moderate incomplete paralysis involving all radicular nerve 
groups is assigned a 40 percent rating for the major 
extremity and a 30 percent rating for the minor extremity.  
Mild incomplete paralysis is assigned a 20 percent rating for 
either extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  
The Diagnostic Code for neuralgia of all radicular groups is 
8713.  

After reviewing the evidence presented, the Board finds that 
the slight neuralgia demonstrated at the February 1998 VA 
examination approximates mild incomplete paralysis under 
38 C.F.R. § 4.124.  Therefore, applying 38 C.F.R. § 4.7, the 
Board finds that a 20 percent rating is warranted for the 
appellant's neuralgia involving the lower abdominal wall.  
The Board notes that the findings do not show the degree of 
severity that would justify an award of a higher rating for 
the neuralgia.  



ORDER

A 20 percent rating is granted for neuralgia involving the 
lower abdominal wall, subject to the laws and regulations 
governing the award of VA monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

